390 Pa. 142 (1957)
Best TV, Inc., Appellant,
v.
Simberg.
Supreme Court of Pennsylvania.
Argued April 18, 1957.
September 30, 1957.
Before JONES, C.J., MUSMANNO, ARNOLD, JONES and COHEN, JJ.
*143 J.J. Kilimnik, for appellant.
Herbert Somerson, for appellees.
OPINION PER CURIAM, September 30, 1957:
This appeal is from an order opening a default judgment entered by the plaintiff against the garnishee in a foreign attachment proceeding because of the garnishee's failure to file a report as required by Rule 1266 of the Pennsylvania Rules of Civil Procedure. The reasons which prompted the opening of the judgment are clearly and fully set forth in the opinion of President Judge LEWIS, reported at 9 Pa. D. & C. 2d 403. They well justify the court's action and need not be repeated here.
Order affirmed.